Spencer, J.
delivered the opiniou of the court. This case has been submitted to the court without argument. The only error pointed out is in the third count in the declaration, which alleges, that the plaintiff in error promised to pay damages beyond the surplus money in his hands, arising from the sale of the property of the defendant in error. We are of opinion, that the promise, as to the damages, was without consideration; but that it was good as to the surplus money. On the authority of the case of Steele v. Western Inland Lock Navigation Company,* we intend, that on the trial of the cause, the jury did not assess damages on that part of the promise which was a nudum,pactum. The judgment below must be affirmed.
Judgment affirmed.

 ante, 283.